354 F.2d 239
Petition of KARINA T. CORPORATION as Owner of the FISHINGVESSEL KARINA T. ina Cause of Exoneration From and Limitation of Liability.Bridget Barron, as Administratrix of the Goods, Chattels andCredits of James Barron, Deceased, Edith Davidson Grodem asAdministratrix of the Goods, Chattels and Credits of DavidDavidson Grodem, Deceased, Inga Holbert, as Administratrixad Prosequendum of the Estate of Rolf Holberg, Deceased,Anne Marie Jorgensen as Administratrix of the Goods,Chattels and Credits of Karl Jorgensen, Deceased, JosephineMcGhie, as Administratrix ad Prosequendum of the Estate ofJohn McGhie, Deceased, Evelyn Thorne, as Administratrix ofthe Goods, Chattels and Credits of Andrew Thorne, Deceased--Claimants, Appellants.
No. 15371.
United States Court of Appeals Third Circuit.
Argued Dec. 10, 1965.Decided Jan. 4, 1966.

Appeal from the United States District Court for the District of New Jersey; Arthur S. Lane, Judge.
George J. Engelman, New York City, (John W. Noonan, Newark, N.J., on the brief), for appellants.
Frank C. Mason, New York City, (Parsons, Canzona, Blair & Warren, Red Bank, N.J., Mahar & Mason, New York City, on the brief), for appellee.
Before KALODNER, Chief Judge, and STALEY and FORMAN, Circuit Judges.
PER CURIAM:


1
In the instant case the District Court found that the losses described in the libel and petition were not caused by the design or neglect of the petitioner, Karina T. Corporation, and that they did not occur with the privity or knowledge of the said petitioner.


2
On review of the record we cannot say that it did not sustain the District Court's findings.


3
For the reasons stated the Decree of exoneration will be affirmed.